LEVIN H. CAMPBELL, Circuit Judge
(concurring).
I concur in the analysis of the court. While Chief Judge Coffin points out certain differences between Teal and this case, and while my personal views remain in accord with our original Costa opinion (and with Justice Powell’s dissent in Teal), 1 am not persuaded that Teal is distinguishable. When the Supreme Court decides a case, I think we must ascribe a certain generality to its opinion; the present issue seems to me to be subsumed in principle, if not in every respect, by the language and holding in Teal. Accordingly I think we must affirm the district court.